UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33206 CAL DIVE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1500501 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 CityWest Boulevard, Suite 2200 Houston, Texas (Address of principal executive offices) (Zip Code) (713)361-2600 Registrant’s telephone number, including area code: Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of July 31, 2012, the number of issued and outstanding shares of Common Stock, $0.01 par value per share, of the registrant was 96,083,027. CAL DIVE INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I- FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 SIGNATURES 23 EXHIBIT INDEX 24 When we refer to “us,” “we,” “our,” “ours,” “the Company” or “CDI,” we are describing Cal Dive International, Inc. and/or our subsidiaries. i (Table of Contents) PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Cal Dive International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except per share par value) ASSETS June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - Trade, net of allowance for doubtful accounts of $2,667 and $2,664, respectively Contracts in progress Income tax receivable Deferred income taxes — Other current assets Total current assets Property and equipment Less - accumulated depreciation ) ) Net property and equipment Deferred drydock costs, net Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Advanced billings on contracts Accrued liabilities Income tax payable Current maturities of long-term debt Deferred income taxes — Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Equity: Common stock, $0.01 par value, 240,000 shares authorized, 96,103 and 96,159 shares issued and outstanding, respectively Capital in excess of par value of common stock Accumulated other comprehensive income Retained deficit ) ) Total equity attributable to Cal Dive Noncontrolling interest ) — Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of sales Gross profit (loss) ) ) Selling and administrative expenses Asset impairment — — — (Gain) on sale of assets and other ) (Recovery of) doubtful accounts — ) — ) Operating loss ) Interest expense, net Other (income) expense, net 14 ) Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Loss attributable to noncontrolling interest ) — ) — Loss attributable to Cal Dive $ ) $ ) $ ) $ ) Loss per share attributable to Cal Dive: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (unaudited) (in thousands) Three Months Ended June 30, Six Months Ended June 30, Net loss $ Other comprehensive income (loss): Foreign currency translation adjustment (Increase) decrease in unrealized loss from cash flow hedge, (net of tax of $14, $(65), $(48)and $(17), respectively) 26 Total other comprehensive income (loss) Comprehensive loss Comprehensive loss attributable to noncontrolling interest — — Comprehensive loss attributable to Cal Dive $ The accompanying notes are an integral part of these consolidated financial statements. 3 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Deferred income tax benefit ) ) (Gain) on sale of assets and other ) ) (Recovery of) doubtful accounts — ) Amortization of deferred financing costs Asset impairment — Changes in operating assets and liabilities: Accounts receivable, net ) ) Income tax receivable and payable, net ) Other current assets ) Deferred drydock costs ) ) Accounts payable and accrued liabilities ) ) Other noncurrent assets and liabilities, net ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Proceeds from sales of property and insurance recovery Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayments on term loan ) ) Draws on revolving credit facility Repayments on revolving credit facility ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents — 71 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) 1.General Organization We are a marine contractor that provides manned diving, pipelay and pipe burial, platform installation and platform salvage services to a diverse customer base in the offshore oil and natural gas industry.We offer our customers these complementary services on an integrated basis for more complex offshore projects, which maximizes efficiencies for our customers and enhances the utilization of our fleet.Our headquarters are located in Houston, Texas. Our global footprint encompasses operations on the Gulf of Mexico Outer Continental Shelf (or “OCS”), and in the Northeastern U.S., Latin America, Australia, China, Southeast Asia, West Africa, the Middle East and the Mediterranean.We own a diversified fleet of surface and saturation diving support vessels and construction barges. Preparation of Interim Financial Statements These interim consolidated financial statements are unaudited and have been prepared pursuant to instructions for quarterly reporting required to be filed with the Securities and Exchange Commission (or “SEC”) and do not include all information and notes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (or “GAAP”). The accompanying consolidated financial statements have been prepared in conformity with GAAP, and our application of GAAP for purposes of preparing the accompanying consolidated financial statements is consistent in all material respects with the manner applied to the consolidated financial statements included in our annual report on Form 10-K for the year ended December 31, 2011 (our “2011 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the consolidated balance sheets, results of operations and cash flows, as applicable. Our balance sheet as of December 31, 2011 included herein has been derived from the audited balance sheet as of December 31, 2011 included in our 2011 Form 10-K.These consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto included in our 2011 Form 10-K, which contains a summary of our significant accounting policies and estimates and other disclosures.Additionally, our statement of cash flows for prior periods include reclassifications that were made to conform to current period presentation and did not impact our reported net income (loss) or equity. Interim results should not be taken as indicative of the results that may be expected for any other interim period or the year ending December 31, 2012. Subsequent Events We conducted our subsequent events review through the date these interim consolidated financial statements were filed with the SEC.See note 12 for a discussion of subsequent events. Seasonality As a marine contractor with significant operations in the Gulf of Mexico, our vessel utilization is typically lower during the winter and early spring due to unfavorable weather conditions in the Gulf of Mexico. 5 (Table of Contents) Significant Accounting Policies and Estimates There have been no material changes or developments to the significant accounting policies or estimates discussed in our 2011 Form 10-K or accounting pronouncements issued or adopted, except as described below. Recently Adopted Accounting Standards In June 2011, the Financial Accounting Standards Board (or “FASB”) issued Accounting Standards Update (or “ASU”) 2011-05, Presentation of Comprehensive Income. ASU 2011-05 eliminates the option of presenting comprehensive income as a component of the Consolidated Statement of Equity and instead requires comprehensive income to be presented as a component of the Consolidated Statement of Operations or in a separate Consolidated Statement of Comprehensive Income immediately following the Consolidated Statement of Operations. We adopted ASU 2011-05 on January 1, 2012, and are presenting our comprehensive income (loss) in a separate Consolidated Statement of Comprehensive Income (Loss)in this quarterly report on Form 10-Q. We do not believe that any other recently issued accounting pronouncements, if adopted, would have a material impact on our financial statements. 2.Details of Certain Accounts Included in accounts receivable at June 30, 2012 and December 31, 2011 was $5.2 million owed from a customer in Southeast Asia which was overdue and has not been collected due to our customer’s involvement in certain customs issues with a local government. We are not involved in these issues and this receivable is not disputed. We continue to believe that we will ultimately collect this receivable from either our customer or directly from the end client. Other current assets consisted of the following as of June 30, 2012 and December 31, 2011 (in thousands): June 30, December 31, Insurance claims to be reimbursed $ $ Prepaid job costs Prepaid insurance Prepaid other Other receivables Assets held for sale (1) — Supplies and spare parts inventory Other 3 $ $ Included in current assets as assets held for sale at December 31, 2011, was our Singapore facility and a dive support vessel located in Southeast Asia.Due to the highly competitive nature of the Southeast Asia market and the increased marine construction capacity now available in that area, we elected to market these assets for sale to reduce our cost and operational presence in that region.We completed the sale of the dive support vessel in the first quarter 2012 for net proceeds of $9.9 million.We completed the sale of our Singapore facility at the end of the second quarter for net proceeds of $6.4 million.We used the total net proceeds of $16.3 million from these sales to prepay a portion of our term loan as required by our credit facility during the second quarter 2012. 6 (Table of Contents) Other long-term assets, net, consisted of the following as of June 30, 2012 and December 31, 2011 (in thousands): June 30, December 31, Intangible assets with definite lives, net $ $ Deferred financing costs, net Equipment deposits and other $ $ Accrued liabilities consisted of the following as of June 30, 2012 and December 31, 2011 (in thousands): June 30, December 31, Accrued payroll and related benefits $ $ Unearned revenue Insurance claims to be reimbursed Accrued insurance Interest rate swap Accrued taxes other than income Accrued interest Other $ $ 3.Long-term Debt Long-term debt consisted of the following as of June 30, 2012 and December 31, 2011 (in thousands): June 30, December 31, Revolving credit loans due 2016 $ $ — Term loan due 2016 Total debt Less current portion ) ) Long-term debt $ $ We have a senior secured credit facility with certain financial institutions, which matures on April 26, 2016, consisting of a variable-interest term loan and a $150 million variable-interest revolving credit facility (“Credit Agreement”).During the second quarter 2012, we prepaid $16.3 million of the term loan with the net proceeds from the sale of a dive support vessel and our Singapore facility.At June 30, 2012, we had outstanding debt of $131.8 million under the term loan, and required quarterly principal payments commenced on June 30, 2012.For the quarter ended June 30, 2012, the required quarterly principal payment under the term loan was $1.9 million.Pursuant to the terms of the Credit Agreement, the required quarterly principal payments may be reduced based on the pro-rata prepayment of the term loan. On July 18, 2012, we issued $86.25 million aggregate principal amount of 5.0% senior convertible notes due 2017 (the “Notes”).See note 12 for further details.We used the net proceeds of approximately $83.0 million from the issuance and sale of the Notes to prepay a portion of the outstanding principal under the term loan.Based on the remaining principal balance of $48.8 million under the term loan, the quarterly principal payments will be $0.7 million until June 30, 2013 when such payments will increase to $1.4 million for the duration of the remaining term of the Credit Agreement.After taking into account the prepayments during the second quarter 2012 and the application of the net proceeds from the issuance and sale of the Notes in the third quarter 2012, a final paymenton the term loan of approximately $31.8 million will be due at maturity on April 26, 2016. Additionally, as of June 30, 2012, we had $27.0 million outstanding under our revolving credit facility and $14.8 million of issued and outstanding letters of credit under our revolving credit facility.Outstanding warranty and bid bonds at June 30, 2012 were $2.6 million.The availability under our revolving credit facility is reduced by outstanding borrowings and letters of credit, and can be limited by our consolidated leverage (debt to earnings before interest, income taxes and depreciation and amortization (or “EBITDA”)) ratio covenant and our collateral coverage sublimit.As of June 30, 2012, we had $106.9 million available under the revolving credit facility. 7 (Table of Contents) By an amendment dated October 7, 2011, but effective as of October 11, 2011 (“Amendment No. 1”), we amended the Credit Agreement to, among other things, (i) permanently reduce the size of the revolving credit facility from $300 million to $150 million and temporarily remove the $100 million accordion feature; (ii) require the maximum permitted leverage ratio to not be greater than 5.75x for the quarter ended June 30, 2012, 4.25x for the quarter ended September 30, 2012, 4.00x for the quarter ended December 31, 2012, and 3.75x for each quarter thereafter; (iii) eliminate the EBITDA to interest financial covenant effective immediately, and, beginning in the fiscal quarter ended June 30, 2012, replace it with a fixed charge coverage ratio covenant of not less than 1.25x; and (iv) temporarily add a collateral coverage sublimit on the amount available for borrowing under the revolving credit facility. Effective July 9, 2012, we further amended our Credit Agreement (“Amendment No. 2”) to: (i) allow us to issue convertible senior notes that may be converted into cash, common stock or a combination thereof; (ii) exclude the unsecured indebtedness evidenced by any convertible senior notes from the definition of “Consolidated Funded Indebtedness” (as defined in the Credit Agreement), which, as a result, excludes such unsecured indebtedness from the calculation of the consolidated leverage ratio; (iii) require us to maintain a threshold of $25 million in liquidity in certain circumstances; (iv) remove the requirement that we maintain a consolidated leverage ratio for the quarter ended June 30, 2012 of not more than 5.75x; and (v) remove the requirement that we maintain a consolidated fixed charge coverage ratio for the quarter ended June 30, 2012 of not less than 1.25x.See note 12 for further details. At June 30, 2012, we were in compliance with all debt covenants contained in our Credit Agreement. Although our consolidated leverage ratio and consolidated fixed charge coverage ratio were removed by Amendment No. 2 for the quarter ended June 30, 2012, we would have been in compliance under the prior applicable covenant requirements for the June 30, 2012 quarterly determination.The credit facility is secured by vessel mortgages on all of our vessels (except for the Sea Horizon), a pledge of all of the stock of all of our domestic subsidiaries and 66% of the stock of three of our foreign subsidiaries, and a security interest in, among other things, all of our equipment, inventory, accounts receivable and general tangible assets. 4.Income Taxes As of June 30, 2012 and December 31, 2011, we had $4.4 million and $4.1 million, respectively, recorded as a long-term liability for uncertain tax benefits, interest and penalty. Our effective tax benefit rate was 38.4% and 28.8% for the three and six months ended June 30, 2012, respectively, compared to an effective tax benefit rate of 66.2% and 36.4% for the three and six months ended June 30, 2011, respectively.The effective tax benefit rate for the six months ended June 30, 2012 differs from the statutory rate primarily due to the mix of pre-tax profit or loss between U.S. and international taxing jurisdictions with varying statutory rates.The effective tax benefit rate for the six months ended June 30, 2011 differs from the statutory rate and was significantly higher primarily due to a one time change in the management structure of certain foreign operations and the pricing agreement between the U.S. and certain foreign subsidiaries. Our income tax benefit for the three and six months ended June 30, 2012 was computed by applying estimated annual effective tax rates to income before income taxes for the interim period.For the three and six months ended June 30, 2011, we determined that a reliable estimate of our annual effective tax rate could not be determined for the year ended December 31, 2011 based on the volatility in pretax income or loss and its impact on estimating the annual effective tax rate for the year. Therefore, the interim effective tax benefit rate at June 30, 2011 was based on the actual year-to-date results. 8 (Table of Contents) Tax Assessments In the fourth quarter of 2007, we completed the acquisition of Horizon Offshore, Inc. (or “Horizon”), following which Horizon became our wholly-owned subsidiary.During the fourth quarter of 2006, Horizon received a tax assessment related to fiscal 2001 from the Servicio de Administracion Tributaria (or “SAT”), the Mexican taxing authority, for approximately 283.5 million pesos, including penalties and interest accrued through that date (U.S. $22.9 million, including penalties and interest, and adjusted for inflation using the foreign exchange rate at June 30, 2012.)The SAT’s assessment claimed unpaid taxes related to services performed among Horizon’s subsidiaries as well as penalties and accrued interest.After consulting with our Mexican counsel, we believed that under the Mexico and U.S. double taxation treaty these services were not taxable and the tax assessment itself was invalid.Accordingly, we did not record a liability for the SAT’s assessment for the 2001 tax year in our consolidated financial statements.On February 14, 2008, we received notice from the SAT upholding the original assessment.On April 21, 2008, we filed a petition in Mexico tax court disputing the assessment.At a hearing of the Mexico tax court on February 21, 2012, the five justices unanimously decided to set aside the tax assessment and declared it null and void.The SAT filed an appeal of the tax court’s decision and, on July 11, 2012, the Circuit Court denied the SAT’s appeal, making the tax court's decision final. While we believe our recorded assets and liabilities are reasonable, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain.As a result, our assessments involve a series of complex judgments about future events and rely heavily on estimates and assumptions. 5.Derivative Instruments and Hedging Activities We use derivative financial instruments to hedge the impact of market price risk exposure primarily due to variable interest rate exposure related to our debt.To reduce the impact of these risks on earnings and to increase the predictability of our cash flows, we enter into interest rate swaps from time to time. To reduce the potentially adverse impact of changes in interest rates on our variable rate term loan, in May 2011, we entered into a twelve-month interest rate swap with a notional amount of $100 million that converts a portion of our anticipated variable-rate interest payments under our term loan to fixed-rate interest payments of 0.82%.This interest rate swap began to settle in December 2011 and will expire in December 2012.In August 2011, we entered into a second twelve-month interest rate swap with a notional amount of $100 million that converts the same portion of our anticipated variable-rate interest payments under our term loan to fixed-rate interest payments of 0.585%.This interest rate swap will begin to settle in December 2012 and will expire in December 2013. These interest rate swap instruments qualify as cash flow hedges under hedge accounting.From time to time, there may be economic sharing among more than one counterparty related to our interest rate swaps.At June 30, 2012, the interest rate swap instruments had a negative fair value of $0.5 million, which is recorded as a current liability.We reclassify any unrealized loss from our interest rate swap into earnings upon settlement.For the three and six months ended June 30, 2012, respectively, we recorded less than $0.1 million of after-tax unrealized gains and $0.1 million of after-tax unrealized losses from our interest rate swap in other comprehensive income (loss).The estimated net amount of the loss that is reported in accumulated other comprehensive income (loss) as of June 30, 2012 that is expected to be reclassified into earnings within the next 12 months is $0.3 million.For the three and six months ended June 30, 2012, we reclassified $0.1 million and $0.3 million, respectively, of after-tax unrealized losses into interest expense, net, in our consolidated statement of operations related to all settled cash flow hedges. Changes in the fair value of an interest rate swap are deferred to the extent it is effective and are recorded as a component of accumulated other comprehensive income (loss) until the anticipated interest payments occur and are recognized in interest expense.The ineffective portion of an interest rate swap, if any, will be recognized immediately in earnings. We formally document all relations between hedging instruments and hedged items, as well as our risk management objectives, strategies for undertaking various hedge transactions and our methods for assessing and testing correlation and hedge effectiveness.We also assess, both at inception of the hedge and on an on-going basis, whether the derivatives that are used in our hedging transactions are highly effective in offsetting changes in cash flows of the hedged items.Changes in the assumptions used could impact whether the fair value change in an interest rate swap is charged to earnings or accumulated other comprehensive income (loss). 9 (Table of Contents) 6.Fair Value Measurements We measure our interest rate swaps on a recurring basis using an income approach where expected future cash flows are converted to a single present amount based on market expectations (including present value techniques, option-pricing and excess earnings models). The following table provides additional information related to assets and liabilities measured at fair value on a recurring basis at June 30, 2012 (in thousands): June 30, Fair Value Measurements at Reporting Date Using Level 1 Level 2 Level 3 Current accrued liabilities Interest rate swaps $ $
